Citation Nr: 0334954	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  96-18 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for left knee 
degenerative joint disease

2.  Entitlement to service connection for infectious 
synovitis in the left knee.  

3.  Entitlement to an increased (compensable) disability 
rating for the residuals of laceration of the left knee with 
skin graft. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Return the claims file to Eugene 
Galvin, M.D., at the San Francisco, VA 
Medical Center (VAMC), and request that 
he provide an addendum to his July 2000 
VA examination report.  Send the claims 
folder to Dr. Galvin for review.  

Advise Dr. Galvin that when a service-
connected disorder or a service-incurred 
injury contributes to or aggravates 
(e.g., partially causes) a nonservice-
connected condition, then the veteran 
shall be compensated for the degree of 
disability (but only that degree) which 
has resulted from the service-incurred 
injury or service-connected condition.    

In his July 2000 VA examination report, 
Dr. Galvin indicated that the vast 
majority of the arthritis that had 
developed in the veteran's left knee was 
due to post-service accident.  He also 
indicated, however, that service-
connected conditions/service-related 
injuries minimally contributed to the 
left knee arthritis.  Thus, it is 
requested that Dr. Galvin specify the 
degree (in percentage) to which service-
connected conditions/service-related 
injuries have contributed to the left 
knee arthritis.  He is also asked to 
advise whether the left knee infectious 
synovitis is considered a recurring 
condition, or whether it was an acute and 
transitory condition.  If it is 
considered a recurring condition, then 
Dr. Galvin is asked to specify the degree 
(in percentage) which is attributed to 
any service-connected disorder or 
service-incurred injuries.

2.  If Dr. Galvin is no longer available, 
schedule the veteran for an orthopedic 
examination with another examiner.  Send 
the claims folder to the examiner for 
review.  Request that the examiner state 
whether it is at least as likely as not 
that the veteran's service-incurred 
injuries or service-connected conditions 
caused or contributed to his left knee 
arthritis.  If the examiner determines, 
as did Dr. Galvin, that the service-
connected disorders/service-incurred 
injuries contributed to the left knee 
arthritis, then the examiner is asked to 
answer all questions posed in question 
number one (1) above with regard to the 
left knee arthritis.  The examiner must 
also address the question of whether the 
infectious synovitis is a recurring 
condition.  If so, the examiner should 
indicate whether it is at least as likely 
as not that the veteran's service-
incurred injuries/service-connected 
disorders caused or contributed to the 
infectious synovitis.  As noted above in 
question one (1), if the examiner 
determines that service-incurred 
injuries/service-connected disorders only 
contributed to the infectious synovitis, 
then the examiner should specify the 
degree (in percentage) which is 
attributed to any service-connected 
disorder or service-incurred injuries.  
Any differences in opinion from prior 
examiners, to include Dr. Galvin, should 
be fully explained.
3.  In addition, schedule the veteran for 
a VA scars examination to determine the 
severity of the residuals of the left 
knee laceration with skin graft, in 
accordance with the rating criteria for 
evaluating skin disorders, which became 
effective on August 30, 2002.  Send the 
claims folder to the examiner for review.  
Request that the examiner evaluate the 
residuals of the left knee laceration 
with skin graft in accordance with the 
new rating criteria, which are attached 
for the examiner's review and 
consideration.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


